DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.      Applicant’s amendment of 8/12/2019 is acknowledged. Claim 8 has been canceled. Claims 3-4 and 6 have been amended. Claims 1-7 are pending.
Priority
3.      Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Certified copy of Japanese Application 2016-042707 has been submitted. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. For the purpose of prior art priority is granted to the filing of 371 application 8/12/2019.

Drawings
4.    The drawings submitted 9/4/2018 are accepted by the examiner.
Information Disclosure Statement
5.    Information disclosure statements of 9/4/2018, 12/11/2018 and 8/22/2019 have been submitted by the applicants. They have been considered by the examiner, initialed copies are enclosed. 

Election/Restrictions
6.    Applicant’s election without traverse of 8/2/2022 is acknowledged. Applicant has elected group I, claims 1-5 which are to an immunochromatographic device. Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/2022.

 Claim Rejections - 35 USC § 103
7.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.    Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015-034719A or US  20160370368 A1, (priority to Aug 8 2013), in view of Chiku, Hiroyuki (US 20090203155 A1) and  Zak et al. (US 20080206849 A1). 
  The claims are drawn to:                                                                                                                                                                                                                              an immunochromatographic device for detecting a detection target in an analyte which comprises a sample droplet-receiving member, a labeling substance-holding member having a labeling substance-containing part, a chromatography medium member having a detection part and an absorption member and which contains a nitrous acid compound and an organic acid or an organic acid derivative, wherein the sample droplet-receiving member, the labeling substance-holding member, the chromatography medium member and the absorption member are arranged in a manner that a sample develops in this order, the immunochromatographic device has a part containing the nitrous acid compound and a part containing the organic acid or the organic acid derivative at upstream positions from the labeling substance-containing part, and the part containing the nitrous acid compound and the part containing the organic acid or the organic acid derivative are not substantially in contact with each other in the thickness direction wherein the organic acid or the organic acid derivative is a nitrogen-containing heterocyclic compound represented by the following formula (1), 
       wherein in the formula (1), R1 and R2 each independently represents a hydrogen atom, a carbonyl group or an alkyl group which may have a substituent, wherein alkyl groups may bind to each other to form a ring and form an alicyclic hydrocarbon ring or an aromatic hydrocarbon ring, 
A represents a single bond or a double bond, X represents -C(=O)- or -(CH2)n-, Y represents a carbon atom or a nitrogen atom, n is 1 or 2, and  Z represents a hydrogen atom, a hydroxyl group, an alkyl group which may have a substituent, -C(=O)R3 or -O-C(=O)R3, wherein R3 represents an alkyl group which may have a substituent or an alkoxy group.
        JP2015-034719A discloses an immunochromatography device including a sample-dropping part (2) (sample-dropping member), a labeling-substance-holding part (4) (labeling-substance-holding member having a labeling-substance-containing region), a chromatography medium (1) (chromatography medium member) having a detection region (detection part), and an absorbing part (5) (absorbing member), the immunochromatography device containing a nitrous acid compound and an organic acid; wherein the sample-dropping part (2), labeling-substance-holding part (4), chromatography medium (1), and absorbing part (5) are disposed in the stated order so that the sample develops; and the immunochromatography device has the sample- dropping part (2), which contains the nitrous acid compound, and an antigen-extracting part (3) containing the organic acid, these parts being further upstream than the labeling-substance-holding part (4).  JP2015-034719A also discloses an immunochromatographic -detection method and an immunochromatographic kit including a specimen diluent and the immunochromatography device. (see claims, para 0001, 0004, 0016, 0032, 0044, 0046, 0063, 0079 and fig 1). The method comprising: a step for mixing the specimen diluent and a specimen containing a gram-positive bacterium such as hemolytic streptococcus to create a specimen-treatment liquid mixture (specimen-containing liquid), and for supplying the specimen-treatment liquid mixture to a sample-dropping part (2) of the immunochromatography device; a step for developing the specimen-treatment
liquid mixture on an immunochromatographic medium, and extracting a polysaccharide (substance to be detected) in the gram-positive bacteria with nitrous acid that is
generated on the medium due to a reaction of an organic acid and a nitrous acid compound; a step for labeling the polysaccharide in a labeling-substance-holding part (4); a step for moving over a chromatography medium (1) and detecting the labeled polysaccharide at a detection region; and a step for absorbing the specimen-treatment
liquid mixture by using an absorbing part. (see claims, para 0001, 0004, 0016, 0032, 0044, 0046, 0063, 0079 and fig 1). JP2015-034719A does teach the specific formula or explicitly recite a nitrogen-containing heterocyclic compound.
    Chiku, Hiroyuki US 20090203155 A1 teach a nitrogen-containing heterocyclic compound. (see para 0081-0084).  Chiku, Hiroyuki teaches an immunochromatographic method and device (abstract, claims, para 0001-0005, 0058, 0061). Chiku, Hiroyuki teaches including phthalimide (para 50).
       Zak et al. US 20080206849 A1. discloses a lateral-flow analysis device for
detecting polysaccharides from a cell wall such as that of streptococcus. In the lateral-flow analysis device, sodium nitrite (nitrous acid compound) penetrates into an
end part on the upstream side, a sulfonic acid (organic acid) resin is packed into a groove made a distance of 10 mm from an end part of the sodium nitrite, and when a
liquid sample is added to a sample-receiving zone 2 in the end part on the upstream side, nitrous acid is generated due to the liquid sample sequentially coming into contact with the sodium nitrite and sulfonic acid, and a polysaccharide (detection object) is extracted from a cell wall such as that of streptococcus. In addition, Zak et al. US 20080206849 A1.  teach a nitrite such as sodium nitrite (see claims, para 0001, 0003, 0017, 0025, and fig 1-2).
        Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the above references to obtain the claimed invention. JP2015-034719A discloses an immunochromatography device including a sample-dropping part (2) (sample-dropping member), a labeling-substance-holding part (4) (labeling-substance-holding member having a labeling-substance-containing region), a chromatography medium (1) (chromatography medium member) having a detection region (detection part), and an absorbing part (5) (absorbing member), the immunochromatography device containing a nitrous acid compound and an organic acid.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method of JP2015-034719A and include a nitrogen-containing heterocyclic compound of Chiku, Hiroyuki, making JP2015-034719A invention better.
      Additionally, In the chromatography device disclosed in JP2015-034719A, a sample-dropping part (2) containing a nitrous acid compound, and an antigen-extracting part (3) containing an organic acid are disposed so as to make contact.
However, it is well known to a person skilled in the art that nitrous acid is chemically unstable; and generating nitrous acid by bringing a nitrite such as sodium nitrite
and an organic acid into contact when necessary in extracting a polysaccharide from a gram-positive bacterium such a streptococcus is commonly performed.  Therefore, in the immunochromatography device disclosed in JP2015-034719A, a person skilled in the art could easily conceive of arriving at a configuration such that the sample-dropping part (2) containing a nitrous acid compound and antigen- extracting part (3) containing an organic acid do not contact each other, as with the lateral-flow
device disclosed in Zak et al. US 20080206849 A1., in order to ensure that nitrous acid is generated only when necessary. Since it is obvious that the sample-dropping part (2) and antigen-extracting part (3) may be disposed along the direction in which a sample solution flows, e.g., disposing the same in a positional relationship such as one in which the same substantially do not make contact in the thickness direction of the chromatography device is merely a design matter that a person skilled in the
art could select, as appropriate.
Formula 1 can be inherent in the nitrogen-containing heterocyclic compound of US 20090203155 A1.
	Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods and modify devices; thus, the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Conclusion
9.      No claims are allowed.
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        November 3, 2022





/JANA A HINES/Primary Examiner, Art Unit 1645